Exhibit 10.3
 
SELLERS OMNIBUS AGREEMENT
 
Regarding Indeck Maine Energy, LLC
 
This Sellers Omnibus Agreement (this “Agreement”) is dated as of August 19, 2008
by and among Ridgewood Maine, L.L.C., a limited liability company formed under
the laws of Delaware (“RM”), Indeck Energy Services, Inc., a corporation formed
under the laws of Illinois (“IES”) and, solely as to Sections 2(e), 6, 9(b) and
13, Ridgewood Renewable Power LLC, a Delaware limited liability company (the
“Managing Shareholder”). Terms used herein but not otherwise defined shall have
the respective meaning ascribed to them in the IME Operating Agreement (as
defined below).
 
RECITALS
 
WHEREAS, RM and IES are all of the members of Indeck Maine Energy, L.L.C., a
limited liability company formed under the laws of Illinois (“IME”); and
 
WHEREAS, the Amended and Restated Operating Agreement of Indeck Maine Energy,
L.L.C. made as of June 11, 1997 (the “IME Operating Agreement”), sets forth the
rights and responsibilities of the members of IME (in such context, each an “IME
Member” and collectively, the “IME Members”) with respect to IME and their
respective membership interests therein (collectively, the “IME Membership
Interests”); and
 
WHEREAS, the Managing Shareholder is the managing shareholder of certain
business trusts formed under the laws of Delaware (the “Trusts”), some of which
are the members and owners of RM; and
 
WHEREAS, RM, IES and the Managing Shareholder are all of the parties to that
certain Agreement dated as of November 20, 2007 (the “Original Agreement”),
which the parties hereto desire to amend as set forth herein; and
 
WHEREAS, the Managing Shareholder has negotiated a sale of the IME Membership
Interests owned by RM and IES, to an unaffiliated third party (the “Proposed
Transaction”);
 
WHEREAS, RM has loaned funds to IME in the aggregate principal amount of
$8,150,000 plus accrued interest thereon pursuant to a series of promissory
notes issued from time to time by IME and currently held by RM (the “RM
Promissory Notes”) and IES and its predecessors have loaned funds to IME in the
aggregate principal amount of $8,150,000 plus accrued interest thereon pursuant
to a series of promissory notes issued from time to time by IME and currently
held by IES (the “IES Promissory Notes” and together with the RM Promissory
Notes, the “Promissory Notes”), which Promissory Notes are listed on Schedule 1
hereto; and
 
WHEREAS, RM and IES wish to set forth certain agreements between them regarding
the Proposed Transaction and other related corporate matters.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
become legally bound, agree as follows:
 
1.  Amendment of Original Agreement and IME Operating Agreement.  
 
(a) This Agreement supercedes the Original Agreement, which is amended and
restated in its entirety by this Agreement and which Original Agreement is of no
further force or effect.
 
(b) This Agreement constitutes an amendment of the IME Operating Agreement in
accordance with Section 13.2 thereof to the extent that the terms and provisions
hereof modify any terms and provisions of the IME Operating Agreement as in
existence prior to the execution and delivery hereof.





--------------------------------------------------------------------------------



 



2.  Creation of Senior Preferred Membership Units; Contribution of Promissory
Notes.  
 
(a) The parties agree that IME shall hereby authorize a new class of membership
interests in IME called “Senior Preferred Membership Interests,” which shall be
denominated in units and issued by the Managing Shareholder in accordance with
the provisions of this Agreement. The units of Senior Preferred Membership
Interests (the “Senior Preferred Membership Units”) shall initially consist of
1,000 authorized units. The holders of Senior Preferred Membership Units shall
be entitled to preferred allocations of distributions from IME as further
described in Section 7 of this Agreement.
 
(b) Effective as of the date that is three days prior to the scheduled closing
date of the Proposed Transaction (the “Contribution Date”), RM shall contribute
the RM Promissory Notes to IME in exchange for the issuance to RM of 500 Senior
Preferred Membership Units (the “RM Senior Preferred Units”), which Senior
Preferred Membership Units shall have an aggregate fair market value equal to
the aggregate amount of principal and accrued interest under the RM Promissory
Notes as of the Contribution Date.
 
(c) Effective as of the Contribution Date, IES shall contribute the IES
Promissory Notes to IME in exchange for the issuance to IES of 500 Senior
Preferred Membership Units (the “IES Senior Preferred Units”), which Senior
Preferred Membership Units shall have an aggregate fair market value equal to
the aggregate amount of principal and accrued interest under the IES Promissory
Notes as of the Contribution Date.
 
(d) The Senior Preferred Membership Units issued to each of RM and IES hereunder
shall not be certificated, but shall be reflected in the records of IME.
 
(e) The Managing Shareholder shall provide RM and IES with notice of the
occurrence of the Contribution Date at least two business days prior thereto. On
the Contribution Date, RM shall deliver all of the RM Promissory Notes in its
possession to IME, duly endorsed for transfer to IME, and shall provide an
affidavit and indemnity, reasonably acceptable to the Managing Shareholder, with
respect to any RM Promissory Notes no longer in RM’s possession. On the
Contribution Date, IES shall deliver all of the IES Promissory Notes in its
possession to IME, duly endorsed for transfer to IME, and shall provide an
affidavit and indemnity, reasonably acceptable to the Managing Shareholder, with
respect to any IES Promissory Notes no longer in IES’s possession. IME will
cancel the Promissory Notes upon its receipt of the Promissory Notes or
indemnity and affidavits with respect thereto, and issuance of the Senior
Preferred Membership Units.
 
3.  IME Membership Interests.  Each of RM and IES represents and warrants to the
other that, including the transactions contemplated in Section 2 hereto:
 
(a) such party is the record and beneficial owner and has good and valid title
to the IME Membership Interests in its name as set forth on Schedule 2, free and
clear of all Liens (as defined in the PSA or an Alternate Definitive Agreement)
as of the date hereof and constitute all of such party’s direct and indirect
right, title and interest in or to the Company; and
 
(b) to the best knowledge of such party, the information concerning the IME
Membership Interests set forth in Schedule 2 hereto is true, complete and
accurate, and reflects all of the equity interests and proprietary interests in
the two biomass-fueled electricity generation projects located in the State of
Maine owned by and operated by IME (the “Projects”) since the inception of the
Projects.
 
4.  Representation with Respect to PSA or Alternative Definitive Agreement.  RM
and IES agree that the Managing Shareholder is authorized to represent and act
on behalf of RM and IES in connection with the preparation of the Purchase and
Sale Agreement dated as of the date hereof (as amended from time to time in
accordance with the terms hereof, the “PSA”) among RM, IES and Covanta Energy
Corporation (“Covanta”) or of another definitive agreement reflecting a Superior
Proposal (as defined in the PSA) (such other definitive agreement being referred
to herein as the “Alternate Definitive Agreement”) to be executed by IES and RM
(or entities directly or indirectly owned by the Trusts) as sellers (the
“Sellers” and individually a “Seller”) and the buyer or buyers in such Superior
Proposal; provided, that except as referenced herein, the Alternate Definitive
Agreement will not contain terms that materially distinguish between RM as a
Seller on the one hand and IES as a Seller on the other with respect to the sale
of the IME Membership Interests except in the


2



--------------------------------------------------------------------------------



 



case of such terms that are more adverse to RM as compared to IES. The Managing
Shareholder will provide IES with weekly updates on the status of the
negotiation and preparation of the PSA or the Alternate Definitive Agreement
and, upon the execution of the PSA or the Alternate Definitive Agreement, the
preparation for the closing of the transaction contemplated therein.
 
5.  Approval of PSA or Alternate Definitive Agreement.  
 
(a) IES approves the PSA in the form presented to it on the date hereof and is
executing and delivering the PSA simultaneously with its execution of this
Agreement. Once IES signs the PSA, any changes adverse to IES in the price and
other material terms regarding the proposed sale of the IME Membership Interests
by IES, as set forth in the PSA, shall be subject to the prior written consent
of IES, and shall not be subsequently modified or amended in such manner without
the specific prior written consent of IES. Without limiting the foregoing, the
Managing Shareholder acknowledges that any such adverse changes to the price,
the timing or type of payment, the conditions precedent to receiving payment,
and the obligations of IES regarding the sale of its IME Membership Interests
pursuant to the PSA are material and shall require IES’ specific prior written
consent.
 
(b) In the event that the Proposed Transaction is not consummated pursuant to
the PSA and the Managing Shareholder prepares an Alternate Definitive Agreement,
at such time as the Alternate Definitive Agreement is in its final form, it
shall be promptly delivered to IES for the purpose of review and execution by
IES of the Alternate Definitive Agreement. Should IES fail to execute the
Alternate Definitive Agreement within 5 business days after such receipt of the
proposed Alternate Definitive Agreement, IES shall not participate in the
Proposed Transaction. Once IES signs the Alternate Definitive Agreement, any
changes adverse to IES in the price and other material terms regarding the
proposed sale of the IME Membership Interests by IES, as set forth in the
Alternate Definitive Agreement, shall be subject to the prior written consent of
IES, and shall not be subsequently modified or amended in such manner without
the specific prior written consent of IES. Without limiting the foregoing, the
Managing Shareholder acknowledges that any such adverse changes to the price,
the timing or type of payment, the conditions precedent to receiving payment,
and the obligations of IES regarding the sale of its IME Membership Interests
pursuant to the Alternate Definitive Agreement are material and shall require
IES’ specific prior written consent.
 
6. Participation by RM.  IES hereby acknowledges the right and authority of the
Managing Shareholder to cause RM to be included in the Proposed Transaction
without regard to the participation (or lack thereof) of IES in the Proposed
Transaction. For the avoidance of doubt, should IES fail to execute the
Alternate Definitive Agreement pursuant to Section 5 or fail for any other
reason to participate in the Proposed Transaction, IES acknowledges that the
Managing Shareholder may include the IME Membership Interests owned by RM in the
Proposed Transaction thereby transferring the IME Membership Interests owned by
RM to Covanta, a subsidiary of Covanta or any other buyer or buyers without
further obligation or liability to IES or need for approval from IME, and IES
consents to the admission of Covanta, a subsidiary of Covanta or such other
buyer or buyers as members of IME in such event. The Managing Shareholder and RM
shall have no liability to IES respecting IES’ determination whether to
participate in the Proposed Transaction and IES acknowledges that it is
conducting and has conducted its own due diligence with respect to the sale of
its IME Membership Interests and is not relying on RM or the Managing
Shareholder.
 
7. Allocation of Proceeds.  In the event the transaction set forth in the PSA or
an Alternate Definitive Agreement closes and IES participates therein by selling
its IME Membership Interests, and notwithstanding anything in the IME Operating
Agreement to the contrary, the proceeds of the transaction attributable to the
sale of the IME Membership Interests shall be allocated between RM and IES and
paid or utilized as set forth in this Section 7. The parties intend such
proceeds shall be disbursed promptly at the closing of such sale (the date of
such disbursement being the “Disbursement Date”), except to the extent an
Alternate Definitive Agreement provides for holdbacks, escrows or the like of a
portion of the sale proceeds (the “Holdback”). Unless an Alternate Definitive
Agreement expressly provides otherwise, the portion of the Holdback attributable
to the sale of the IME Membership Interests shall be not more than the product
of (i) a fraction, in which the numerator is the gross proceeds receivable from
the sale of IME Membership Interests pursuant to such Alternate Definitive
Agreement, and the denominator is the aggregate gross proceeds receivable from
the sale


3



--------------------------------------------------------------------------------



 



of all the assets sold pursuant to such Alternate Definitive Agreement
(excluding the effect of any Holdbacks in each case), multiplied by (ii) the
aggregate Holdback required under such Alternate Definitive Agreement. Sale
proceeds subject to any Holdback which are allocated to the sale of the IME
Membership Interests shall be distributed when and as provided in such Alternate
Definitive Agreement. The proceeds of the transaction and any Holdback
attributable to the sale of the IME Membership Interests shall be allocated
among RM and IES and paid as follows:
 
FIRST, to the payment of Transaction Costs (as defined below) attributable to
the sale of the IME Membership Interests, allocated fifty-five percent (55%)
from the proceeds otherwise to be received by RM and forty-five percent (45%)
from the proceeds otherwise to be received by IES;
 
SECOND, to RM and IES as the holders of the Senior Preferred Membership Units
pro rata up to the fair market value of such units as of the Contribution Date
as determined in accordance with Section 2 hereof;
 
THIRD, all remaining proceeds will be paid fifty-five percent (55%) to RM and
forty-five percent (45%) to IES.
 
8. Transaction Costs.  For purposes of this Agreement, the term “Transaction
Costs” shall mean the sum of (a) the portion of the total investment banking
fees and expenses payable to Ewing Bemiss & Co. arising from a sale pursuant to
the PSA or an Alternate Definitive Agreement attributable to the sale of the IME
Membership Interests which shall be deemed equal to the product of (i) a
fraction in which the numerator is the gross proceeds receivable from the sale
of IME Membership Interests in the Proposed Transaction and the denominator is
the aggregate gross proceeds receivable from the sale of all the assets sold in
the Proposed Transaction (including any Holdbacks in each case), multiplied by
(ii) the aggregate Ewing Bemiss & Co. costs, fees and expenses paid plus (b) an
amount equal to 1.5% of the gross proceeds receivable from the sale of the IME
Membership Interests in the Proposed Transaction. The Managing Shareholder will
cause to be disbursed from the gross proceeds paid by Covanta, a subsidiary of
Covanta or another buyer or buyers of the IME Membership Interests, the amounts
due to Ewing Bemiss & Co. as described in this Section 8 part (a), as allocated
in Section 7 above. The Managing Shareholder will also disburse from the gross
proceeds paid by Covanta, a subsidiary of Covanta or another buyer or buyers of
the IME Membership Interests, the amounts described in this Section 8 part (b),
as allocated in Section 7 above, to third parties in satisfaction of transaction
cost incurred in furtherance of the Proposed Transaction.
 
9. Cross-Indemnification.  
 
(a) IES hereby agrees to indemnify, defend and save harmless RM, its members,
managers, employees, officers, directors, representatives, successors and
assigns (collectively “RM Indemnitees”) from and against any and all Losses (as
defined in the PSA) incurred by RM following the Closing (as defined in the PSA)
accruing, resulting or arising in connection with any breach by IES of
Section 4.2 of the PSA except to the extent that such Losses result directly
from the gross negligence or willful misconduct of the RM Indemnitees.
 
(b) RM and the Managing Shareholder hereby jointly and severally agree to
indemnify, defend and save harmless IES, its members, managers, employees,
officers, directors, representatives, successors and assigns (collectively “IES
Indemnitees”) from and against any and all Losses (as defined in the PSA)
incurred by IES following the Closing (as defined in the PSA) accruing,
resulting or arising in connection with any breach by RM of Section 4.2 of the
PSA except to the extent that such Losses result directly from the gross
negligence or willful misconduct of the IES Indemnitees.
 
(c) If this Agreement or any portion hereof is invalidated on any ground by any
court of competent jurisdiction, the parties shall nevertheless indemnify each
other to the extent permitted by any applicable portion of this Agreement that
has not been invalidated by any other applicable law.
 
(d) The provisions of this Agreement shall survive for same period of time
during which the buyer or a buyer related party may make an indemnification
claim against IME pursuant to the PSA or Alternate Definitive Agreement.
 
10. Consent and Waiver.  To the extent required by the IME Operating Agreement,
each of RM and IES consents to the sale of the IME Membership Interests of the
other pursuant to the PSA or an Alternate


4



--------------------------------------------------------------------------------



 



Definitive Agreement and waives any rights it may have to acquire such IME
Membership Interest in connection with such sale or otherwise restrict the
transfer thereof.
 
11. Termination.  Either party hereto may terminate this Agreement by one
(1) day’s prior written notice to the other party hereto (with a copy to the
Managing Shareholder) if the Proposed Transaction has not occurred by March 31,
2009; provided, however, that once the PSA or an Alternate Definitive Agreement
is executed by the parties hereto and so long as the PSA or an Alternate
Definitive Agreement continues to be in effect, this Agreement may not be
terminated.
 
12. Entire Agreement.  Subject to the applicable provisions of the IME Operating
Agreement, this Agreement constitutes the entire agreement among the parties
with respect to its subject.
 
13. Agreements for Costs.  The Managing Shareholder represents that it has not
entered into (i) any agreement that obligates IME to pay any cost, debt or
liability in contravention of the IME Operating Agreement or (ii) any agreement
other than the PSA or an Alternate Definitive Agreement and any “Ancillary
Agreements” described therein with Covanta or any buyer in a Superior Proposal
that reduces the purchase price to be paid for the IME Membership Interests in
order to pay the costs, debts or liabilities of any entity other than IME and
undertakes that it will not enter into any such agreements.
 
14. Miscellaneous.  This Agreement shall be governed and construed in accordance
with the laws of the State of New York. This Agreement may be executed in
several counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Each party shall
execute such documents and give such assurances as shall be reasonably necessary
to perform its obligations hereunder. Notices hereunder shall be given as
provided in the IME Operating Agreement. This Agreement may be amended only by
an instrument in writing duly executed by the parties hereto. Neither this
Agreement, nor any portion, right nor obligation hereunder, may be assigned by
either party, but this Agreement shall be binding on any successor in ownership
to any of the IME Membership Interests prior to the closing of the PSA or an
Alternate Definitive Agreement so long as this Agreement is in effect. IES
agrees to cooperate with RM and the Managing Shareholder in connection with the
negotiation, execution and closing of the Proposed Transaction, shall not
unreasonably withhold or delay its execution and delivery of the PSA or an
Alternate Definitive Agreement, agrees to execute and deliver the PSA or an
Alternate Definitive Agreement if it complies with the terms of this Agreement
and to execute and deliver any other document reasonably necessary or
appropriate to consummate the Proposed Transaction. During the term of this
Agreement, each of RM and IES agrees not to sell, transfer, pledge or otherwise
dispose of any IME Membership Interests or Promissory Notes owned by it, except
pursuant to this Agreement and the PSA or an Alternate Definitive Agreement. In
the event of a conflict between this Agreement and the PSA or an Alternate
Definitive Agreement, this Agreement shall govern.
 
[Signature page follows]


5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement the date first
written above.
 
RIDGEWOOD MAINE, L.L.C.
 

  By:  Ridgewood Penobscot Management
Corporation, Manager

 

  By: 
/s/  Randall D. Holmes


Name:     Randall D. Holmes

  Title:  President

 
INDECK ENERGY SERVICES, INC.
 

  By: 
/s/  Joseph M. Oskorep


Name:     Joseph M. Oskorep

  Title:  Vice President & Controller

 
RIDGEWOOD RENEWABLE POWER, LLC,
solely as to Sections 2(e), 6, 9(b) and 13
 

  By: 
/s/  Douglas R. Wilson


Name:     Douglas R. Wilson

  Title:  Senior Vice President


6